Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29-31 are unclear to the metes and bounds of the claims because they are dependent from canceled claim 7. For compact prosecution, these claims are interpreted to depend from claim 18, which recites a base formula that has X and n limitations. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 19-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 currently depends from claim 18, which does not refer to a preceding claim (see MPEP 608.01(n)) and therefore fail to further limit the subject matter of the claim upon which it depends. Claims 19-21 fail to further limit the claimed invention as they depend from claim 6. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 11, 14-15, 17-22 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gerwert et al. (WO2015/121339A1, published 08/20/2015, IDS submitted 08/27/2019) in view of Picotti et al. (US2015/0309045A1, published 10/29/2015, of record).
Gerwert et al. teach a biosensor for conformation and secondary structure analysis, notably for the direct non-invasive qualitative secondary structure analysis of a single selected protein with a complex mixture, as e.g., a body fluid, by vibrational spectroscopic methods (see abstract). Gerwert et al. teach analyzing the obtained infrared spectrum to determine the secondary structure of candidate biomarker protein and determination of progression of a disease, in which a conformational transitions of a candidate biomarker protein is associated with disease progression (see pg. 7, steps 6’ and 7). Gerwert et al. teach the macromolecular substance is a protein that is characteristic for a protein misfolding disease such as Alzheimer’s disease (Aβ peptides and tau protein) (see pg. 13, para. 1). Further, Gerwert et al. teach the methods are particularly suitable for the determination of progression of Alzheimer’s disease with amyloid-beta as candidate biomarker protein (see pg. 15, para. 4). Gerwert et al. teach a direct secondary structure analysis of selective components from a complex body fluid without prior isolation or concentration. It is based on a sensor element having antibodies directly immobilized thereon via short silane or thiol linkers, notably a germanium surface where the antibodies are bound covalently via a peptide bond to immobilized triethoxysilane or thiol linkers (pg. 5, para. 2). The immunological linkage renders the germanium surface highly specific for selective substances, similar to ELISA methods. The 
Gerwert et al. teach an infrared sensor element comprises a germanium internal reflection element being transparent in the infrared, and at least one receptor for the macromolecular substance being directly grafted to a least one surface of said internal reflection element by silanization with short silane linkers or by thiolation with short thiol linkers and reacting freely accessible amine groups of the receptor with amine-reactive groups on the short silane/thiol linkers (pg. 5, para. 3).  
Figures 3-4 show an infrared sensor that has an internal reflection element comprising a core of an infrared transparent material (i.e., Ge) and at least one antibody capable of specific and conformationally independent binding to the target protein, wherein the antibody is covalently attached to at least one surface of said internal reflection element; wherein said contacting loads said at least one antibody with the target protein. Gerwert et al. teach submitting an IR beam through said IR cell; and obtaining a first infrared spectrum therefrom; contacting the IR cell with a solution; submitting an IR beam through said IR cell; and obtaining a second infrared spectrum therefrom (pg. 13, para. 3 and pg. 15). Gerwert et al. teach the block sensor readout indicated beta-sheet enrichment with the Aβ maximum amid I frequency at 1639 cm-1 and a higher maximum frequency is thus attributable to the unspecific detection of the predominantly helical protein 
Gerwert et al. teach the conformational sensitivity of the analyzed amide I band was proven with monomeric, oligomeric and fibrillized Aβ peptide and the fibrillary and oligomer states differ strongly from non-aggregated peptide, which can be seen by the higher amount of β-sheet and this can be revealed by a shift of the amide I maximum towards 1624 cm-1 and 1630 cm-1 and the high-frequency component at 1665 cm-1 (see pg. 22, para. 3). 
Gerwert et al. fail to teach evaluating the effect of a potential drug.
Picotti et al. teach a method for detection of the conformational state of a protein contained in a complex mixture (abstract). Picotti et al. teach treatment (testing new drugs) of diseases caused by protein misfolding and aggregation such as Alzheimer’s or Parkinson’s diseases (see para. [0038]). Picotti et al. teach an assay in particular in the context of Alzheimer’s disease, its determination, the determination of drugs in this context, the determination of the efficiency of drugs in this context (see para. [0028]). Conformotypic peptides can be used to probe the structure of disease-related proteins in clinical samples and have potential as disease biomarkers (see para. [0038]). Picotti et al. teach since proteins can change conformation upon binding of drugs or other ligands, the method can also be used to identify drug or ligand receptors, based on the detected conformational change (see para. [0040]). Picotti et al. teach conformational change a protein, from predominately disordered, to a β-sheet-rich amyloid state and to assess whether the method 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method in detecting conformational changes of a secondary structure of a candidate protein of Gerwert et al. to study the effect of potential drugs for a disease as taught by Picotti et al. because Gerwert et al. teach Tau protein is detected by conformational transitions associated with Alzheimer’s disease progression and Picotti et al. teach that the determination of the efficiency of drugs is captured by conformation changes of a protein structure. Thus, the ordinary artisan would have used the method of detecting conformational transitions of Gerwert et al. to evaluate the effectiveness of drugs, which is associated with protein misfolding of a disease’s progression. In other word, the person would recognize that the method of measuring protein conformational changes can analyze the progression of potential drugs that affect Tau protein because the efficacy of drugs change the progression of misfolding a protein.
Further, the person of ordinary skill in the art would have a reasonable expectation of success in detecting the secondary structure changes with the testing drugs of Picotti et al. because Gerwert et al. and Picotti et al both teach detecting conformational changes of a β-sheet amyloid state. The ordinary artisan would have been motivated to compare conformational transitions of protein structures before and after contacting drug candidates because Gerwert et al. teach that disease’s progression is analyzed by conformation transitions of a protein. In other words, the ordinary artisan would able to determine the efficiency of the drug through protein conformational changes.
	With regard to claim 2, Gerwert et al. teach the infrared sensor element comprise a germanium internal reflection (see pg. 5, para. 3). 
germanium internal reflection element being of trapezoid or parallelogram shape and being transparent in the infrared with sufficient signal to noise ratio to detect the amide I band, and wherein the at least one antibody is and being directly grafted covalently attached to at least one surface of said internal germanium reflection element by a method comprising: silanization with short silane linkers or by thiolation with short thiol linkers, reacting freely accessible amine groups of said at least one antibody with amine- reactive groups on the short silane/thiol linkers, and blocking remaining amine-reactive groups on the short silane/thiol linkers with a blocking substance not cross-reacting with the biomarker protein. Gerwert et al. teach germanium ATR-crystal (see pg. 19, para. 1 of Material and methods). Gerwert et al. teach casein blocking solution (see bottom of pg. 19). 
	With regard to claims 5-6, Gerwert et al. teach HS-(CH2)n—Y—(CH2)n—Z wherein W is H, Y is a chemical bond, and Z is –CO2H (see top of pg. 12). 
	With regard to claims 9 and 11, Gerwert et al. teach the conformational sensitivity of the analyzed amide I band was proven with monomeric, oligomeric and fibrillized Aβ peptide and the fibrillary and oligomer states differ strongly from non-aggregated peptide, which can be seen by the higher amount of β-sheet and this can be revealed by a shift of the amide I maximum towards 1624 cm-1 and 1630 cm-1 and the high-frequency component at 1665 cm-1 (see pg. 22, para. 3). Gerwert et al. teach the macromolecular substance is a protein that is characteristic for a protein misfolding disease such as Alzheimer’s disease (Aβ peptides and tau protein) (see pg. 13, para. 1). Therefore it would have been obvious to detect the efficacy of the potential drug by analyzing the Aβ peptides and Tau protein secondary structures at 1624 cm-1, 1630 cm-1 and 1665 cm-1 due to the progression caused by the potential drug. 

	With regard to claim 17, Gerwert et al. teach trapezoid cut germanium monocrystal (see pg. 11, para. 4). 
	With regard to claim 18, Gerwert et al. teach thiol linker is HS-(CH2)n—Y—(CH2)n—Z wherein W is H, Y is a chemical bond, and Z is –CO2H and silane linker is  X2R1Si-(CH2)n-Y-(CH2)n—Z wherein n is an integers of 1 to 10, n’ is an integer of 1 to 5 (see top of pg. 12). Gerwert et al. teach triethoxysilane or thiol linkers (pg. 5, para. 2 and Fig. 3).
With regard to claims 19-21, Gerwert et al. teach triethoxysilane or thiol linkers (pg. 5, para. 2 and Fig. 3). Gerwert et al. teach n is an integers of 1 to 10, n’ is an integer of 1 to 5. Gerwert et al. do not explicit teach n is 3 and n’ is 2 (claim 20) or n is 8 and n’ is 4. The claimed method requires silane linker with n is 3 and n’ is 2 (claim 20) or n is 8 and n’ is 4, which overlaps with the silane linker comprising n is 1 to 10 and n’ is 1 to 5 of Gerwert et al. Because the claimed values overlap with the ranges disclosed by the prior art, a prima facie case of obviousness exists. 
	With regard to claim 22, Picotti et al. teach antibodies (see para. [0006]).
	With regard to claims 26-28, Gerwert et al. teach in Fig. 11 that amide I maximum between 1636 cm-1 to 1656 cm-1.
With regard to claims 29-31, Gerwert et al. teach triethoxysilane or thiol linkers (pg. 5, para. 2 and Fig. 3). Gerwert et al. teach n is an integers of 1 to 10, n’ is an integer of 1 to 5. Gerwert et al. do not explicit teach n is 3 and n’ is 2 (claim 30) or n is 8 and n’ is 4 (claim 31). The claimed method requires silane linker with n is 3 and n’ is 2 or n is 8 and n’ is 4, which overlaps with the a prima facie case of obviousness exists. 

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 9 of the Remarks that the Office may not pick and choose from Picotti only the alleged disclosure of a drug screening assay while ignoring the details of the assay, particularly the denaturation and fragmentation of proteins in the analyzed biological sample. Applicant argues that upon providing proper appreciation to the teaching of Picotti as a whole, a person of ordinary skill in the art would not have combined the drug screening assay of Picotti with the methods of Gerwert because such combination would have been rendered inoperative the methods of Gerwert. Therefore, Applicant maintains that the combination of Gerwert and Picotti teaches away from the claimed invention. Applicant further argues that Picotti does not teach or suggest screening drugs that affect folding of Tau protein as instantly claimed. Picotti does not teach or suggest a drug screening assay related to Tau protein. Applicant further argues that Picotti only expresses a general desire to use the methods disclosed. 
The arguments are not found persuasive for the following reasons. As previously discussed in the Office Action dated 09/15/2021, the ordinary artisan would have used the already established method of analyzing the subtleness of secondary structures of Gerwert et al. with drug screening because (1) it has been recognized in the art that potential drugs affect the progression of misfolding protein in Alzheimer’s disease (see Picotti et al.) and (2) Gerwert et al. teach the method measures the conformation and secondary structure analysis of misfolding of Tau protein and able . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6, 9, 11, 14-15, 17-22 and 26-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, 16-23 of copending Application No. 16349205 in view of Picotti et al. (US2015/0309045A1, published 10/29/2015, of record). 
	Application No. 16349205 recites a method for analysis of the secondary structure distribution of a soluble Amyloid-beta (Aβ) peptide fraction and a soluble Tau protein fraction in bodily fluids, comprising the steps of (a) contacting a sample of a body fluid comprising soluble Aβ peptide with a first IR cell comprising a first infrared sensor element comprising an internal reflection element comprising a core of an infrared transparent material and at least one antibody capable of specific and conformationally independent binding to the Aβ peptide, wherein the antibody is immobilized on at least one surface of said internal reflection element; submitting an IR beam through said first IR cell; and obtaining an infrared spectrum thereform; (b) contacting a sample of the a body fluid comprising soluble Tau protein a second IR cell comprising a second infrared sensor element comprising an internal reflection element comprising a core of an infrared transparent material and at least one antibody capable of specific and conformationally independent binding to the Tau protein, respectively wherein the antibody is immobilized on at least one surface of said internal reflection element submitting an IR beam through said second IR 
Application No. 16349205 does not recite evaluating the effect of a potential drug and determining the secondary structure distribution of the target protein in the sample after application of the potential drug.
Picotti et al. have been discussed in the above rejection. It would have been obvious to a person of ordinary skill in the art to use the method in detecting conformational changes of a secondary structure of a candidate protein as recited in Application No. 16349205 to study the effect of potential drugs for a disease as taught by Picotti et al. because Application No. 16349205 recites that a downshift of the amide I band of the Aβ peptide and the Tau protein is indicative of disease stage and Picotti et al. teach that the determination of the efficiency of drugs is captured by conformation changes of a protein structure. Thus, the ordinary artisan would have used the method of detecting conformational transitions recited in Application No. 16349205 to evaluate the effectiveness of drugs, which is associated with disease progression. Further, the person of ordinary skill in the art would have a reasonable expectation of success in detecting the secondary structure changes with the testing drugs of Picotti et al. because Picotti et al teach detecting conformational changes of a β-sheet amyloid state.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments and amendments have been fully considered but they are not persuasive for copending Application No. 16349205. Applicant argues that the double patenting rejection be held in abeyance until such time the present claims are otherwise allowable. 
The argument/request is not found persuasive because terminal disclaimer has not been filed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635